UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1292


In Re:   MICHAEL PAUL PUZEY, a/k/a Big Pete,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (3:00-cr-00057-JPB-JES-16)


Submitted:   July 23, 2009                  Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Paul Puzey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Paul Puzey petitions for a writ of mandamus,

alleging that the district court has unduly delayed acting on

his Fed. R. Civ. P. 60 motion.                 He seeks an order from this

court directing the district court to act.                    Our review of the

docket sheet reveals that on July 2, 2009, the magistrate judge

issued    a    report   and    recommendation         that   Puzey’s    motion    be

denied, and notified Puzey of his right to file objections.

              Because   the    district       court   has    recently   acted     on

Puzey’s case, we deny the mandamus petition as moot.                     We grant

leave    to   proceed   in    forma   pauperis.        We    dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 PETITION DENIED




                                          2